Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-9, 13, 14, 17, 18 and 19 drawn to one or more Bacillus strains.  

Group II, claim(s) 15 and 20, drawn to a method for improving one or more performance parameters selected from the list consisting of body weight, etc.

Group III, claim(s) 15, drawn to a method of inhibiting Lawsonia intracellularis infection.

.	The inventions of Groups I-III are found to have no special technical feature that defines over the prior art of any one of Skinner et al (US 8,227,235 B2), WO 2017/012573 A1, WO 2017/081105, WO 2016,118864 A1, CN 101 418 271 A.
	Skinner discloses a composition comprising Bacillus subtilis QST-713 and Saccharomyces cell wall fractions for treating Lawsonia intracellularis infection causing ileitis in swine. The composition may be pelleted and can be incorporated into animal feed.  WO 2017/012573 A1 discloses a mix of different Bacillus strains including Bacillus pumilus ZS008 for reducing piglet diarrhea. The effect on average daily gain was assessed (increase). Administration of Bacillus pumilus to pigs affected In re Best, 195 USPQ 430, 433 (CCPA 19&&).
	Therefore, Applicant’s invention does not contribute a special technical feature when viewed over the prior art. Accordingly, the inventions of groups I-III do not have a single inventive concept and so lack unity of invention, and therefore the restriction for examination purpose as indicated is proper. 

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
1) Bacillus licheniformis strain;

3) Bacillus amyloliquefaciens
4) Bacillus pumilis 
Applicant is also required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 2, 3, 4, 5, 8, 13, 15, 16, 19 and 20.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       


/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        7/26/21